Exhibit 10.21


Seventh Amendment to Amended and Restated Credit Agreement
 
This Seventh Amendment to Amended and Restated Credit Agreement (herein, the
"Amendment") is entered into as of October 22, 2007 by and among Learning Curve
Brands, Inc. (formerly known as RC2 Brands, Inc.) ("LCB"), Learning Curve
International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions
Worldwide Limited ("RCWL"; LCB, LCI, TFY, and RCWL being referred to herein
collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the
Lenders party hereto.
 
Preliminary Statements
 
               A.   The Borrowers, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of September 15,
2004, as heretofore amended (the "Credit Agreement").  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.
 
               B.    The Borrowers have requested that the Required Lenders
amend the Interest Coverage Ratio definition, and the Lenders are willing to do
so under the terms and conditions set forth herein.
 
                Now, Therefore, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
 
Section 1.    Amendment.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
                1.1.  The definition of "Interest Coverage Ratio" appearing in
Section 5.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
"Interest Coverage Ratio" means, at any time the same is to be determined, the
ratio of (a) EBITDA of the Company for the four consecutive fiscal quarters of
the Company then ended minus Capital Expenditures during the same four fiscal
quarters then ended to (b) Interest Expense of the Company for the same four
fiscal quarters then ended plus Restricted Payments (other than up to
$150,000,000 for Restricted Payments permitted by Section 8.12(iii) hereof) made
during the same four fiscal quarters then ended.
 
1.2.  Exhibit E to the Credit Agreement shall be amended and restated as set
forth on Exhibit E attached hereto.
 
 

--------------------------------------------------------------------------------


 
 
Section 2.    Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.  The Borrowers and the Required Lenders shall have executed and delivered
this Amendment.
 
2.2.  Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
 
 
Section 3.    Representations.

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
 
 
Section 4.    Miscellaneous.

 
               4.1. Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
 
               4.2.  This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. This Amendment shall be governed by the internal laws of the State
of Illinois.
 
[Signature Pages Follow.]
 
 
2

--------------------------------------------------------------------------------


 
This Seventh Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.
 


LEARNING CURVE BRANDS, INC. (f/k/a RC2
      Brands, Inc.) 
LEARNING CURVE INTERNATIONAL, INC.
THE FIRST YEARS INC., a Massachusetts
      corporation
RACING CHAMPIONS WORLDWIDE LIMITED
 
By /s/  Curtis W. Stoelting                                              
      Name:  Curtis W. Stoelting
      Title:    Chief Executive Officer of LCB
                   and LCI, President of TFY and Director
                   of RCWL


 
3

--------------------------------------------------------------------------------




                Accepted and agreed to as of the date and year first above
written.


HARRIS N.A., in its individual capacity and as
      Administrative Agent
 
By /s/  Karen L. Knudsen                                                
      Name  Karen L. Knudsen                                           
      Title  Managing Director                                 
 
NATIONAL CITY BANK
 
By /s/ Todd Kostelnik                                                      
      Its Vice President                                                        
 
U.S. BANK NATIONAL ASSOCIATION
 
By                                                                                        
     
Its                                                                                  
 
LASALLE BANK NATIONAL ASSOCIATION
 
By /s/ Michael F. Perry                                                    
      Its First Vice President                                               
 
FIFTH THIRD BANK (CHICAGO), a Michigan
      Banking Corporation
 
By /s/ Kim Puszczwicz                                                      
      Its Vice President                                                        
 
THE NORTHERN TRUST COMPANY
 
By /s/ Kanika Agarwal                                                     
      Its Commercial Banking Officer                        


 
4

--------------------------------------------------------------------------------


ASSOCIATED BANK, N.A.
 
By /s/ Brett T. Rausch                                                     
      Its Vice President                                                       
 
RBS CITIZENS, N.A.
 
By                                        
                                               
      Its                          
                                                       
 
 
 
5

--------------------------------------------------------------------------------

 